IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,788


EX PARTE MARIA ELENA DIAZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 93-CRF-553-A IN THE 105TH JUDICIAL DISTRICT COURT

FROM KLEBERG COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
possession of marihuana and sentenced to fourteen years' imprisonment.  The Thirteenth Court of
Appeals affirmed her conviction.  Diaz v. State, No. 13-94-146-CR (Tex. App. - Corpus Christi,
delivered August 10, 1995, no pet.)  
	Applicant contends that her appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that her conviction had been affirmed and failed to advise her of
her right to petition for discretionary review pro se. We remanded this application to the trial court
for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that her conviction had been affirmed and failed to advise her of her right to petition for
discretionary appeal pro se.  The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Thirteenth Court of
Appeals in Cause No. 13-94-146-CR that affirmed her conviction in Case No. 93-CRF-553-A from
the 105th Judicial District Court of Kleberg County.  Applicant shall file her petition for
discretionary review with the Thirteenth Court of Appeals within 30 days of the date on which this
Court's mandate issues.

Delivered: November 7, 2007
Do not publish